Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-18 and 20 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 12/17/2021.
   Status of the claims:
Claims 1, 8 and 15 have been amended.
Claims 6, 13 and 19 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20190075281) in view of Fells et al. (US 20210263358 A1). 
Regarding claim 1, Hall shows (Figs. 3A-5) (Currently Amended) A method of scanning an object with a Lidar system, comprising: 
generating, at a first quarter wave plate of the Lidar system, a circularly polarized scanning beam of light propagating along a longitudinal path (Fig. 3E, Ref 314, the first order deflected scanning beams);
 passing the scanning beam through a first deflection stage of the Lidar system to select a rotation direction for a polarization vector of the scanning beam (Ref 352, the beams 314 passing 
Hall fails to explicitly teach
passing the scanning beam through a second quarter wave plate to generate linearly polarized light; and 
receiving a reflected beam at a detector of the Lidar system, the reflected beam being a reflection of the linearly polarized light from the object.
However, Fells teaches passing the scanning beam through a second quarter wave plate to generate linearly polarized light (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 
receiving a reflected beam (Fig. 5a, light 17) at a detector of the Lidar system, the reflected beam being a reflection of the linearly polarized light from the object (para [0150]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hall’s system, in view of Fells, such that to add a second quarter wave after the deflection stage to convert circular polarized light linear or vice versa which is an inherent function of the quarter wave plate (https://en.wikipedia.org/wiki/Waveplate, Two common types of wave plates are the half-wave plate, which shifts the polarization direction of linearly polarized light, and the quarter-wave plate, which converts linearly polarized light into 
Regarding claim 2, Hall shows (Original) The method of claim 1, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fig. 3E, para [0047], Ref 352) and a liquid crystal polarized grating (Fig.3E, Ref 354, para [0049] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [0049]).
Regarding claim 3, Hall shows (Original) the method of claim 2, wherein the liquid crystal half-wave plate selects the rotation direction based on a voltage applied to the liquid crystal half-wave plate (Fig. 3E, para [0048], Ref 352, the emission instructions from the controller are inherently electrical signals).
Regarding claim 4, Hall shows (Original) The method of claim 1, wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436)..
Regarding claim 5, Hall shows (Original) The method of claim 4, further comprising imparting a polarization direction to the reflected beam that is perpendicular to a polarization direction of the scanning beam at a polarized beam splitter, using a Faraday rotator of the Lidar system (Figs. 3A-4A, ref 305, para [0061] and [0067], the fine steering element 305 is composed of a pair of acousto-optic devices (not shown in FIG. 4A) whose axes of orientation are orthogonal to each other. Also, the beam steering assembly 400 has an orthogonal common transmit/receive channel.).
Regarding claim 7, Hall shows (Original) The method of claim 1, wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), further comprising selecting the rotation direction for the polarization vector of the scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the scanning beam (Fig. 3F, Para [0051] – [0055], Each polarization grating 366, 368 diffracts incident light coming from a corresponding liquid crystal half-wave plate at a certain diffraction angle).
Regarding claim 8, Hall teaches (Currently Amended) a Lidar system for a vehicle, comprising: 
a first quarter wave plate configured to produce a circularly polarized scanning beam of light (  Fig. 3E, Ref 314, the first order deflected scanning beams);
a first deflection stage configured to select a rotation direction for a polarization vector of the scanning beam and deflect the scanning beam by a selected angle based on the selected rotation direction of the polarization vector ( Ref 352, the beams 314 passing through the liquid crystal half-wave plate); [[and]] 
Hall fails to explicitly teach, however Fells. teach
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 
a detector configured to receive a reflected beam ( Fig. 5a , light 17)  that is a reflection of the linearly polarized light from the object (para [150]. See also, para [197] or claim 22, the system can be used in a lidar system meaning there is a detector).
Regarding claim 9, Hall shows (Original) The Lidar system of claim 8, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the 
Regarding claim 10, Hall shows (Original) The Lidar system of claim 9, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate (Para [0046], FIG. 3D shows three illustrative embodiments where the first order deflected scanning beams 314 are deflected (i.e., refracted) by the liquid lens deflector 335 at three different deflection angles, based on different voltage levels applied to the deflection area 340), wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fig. 3E Ref 352, para [0048], the emission instructions from the controller are inherently electrical signals, Fig. 4A Ref 414 and 436).
Regarding claim 11, Hall shows (Original) The Lidar system of claim 8, wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436).
Regarding claim 12, Hall shows (Original) The Lidar system of claim 11, further comprising a Faraday rotator configured to impart a polarization direction to the reflected beam that is perpendicular to a polarization direction of the scanning beam at a polarized beam splitter (Figs. 3A-4A, ref 305, para [0061] and [0067], the fine steering element 305 is composed of a pair of acousto-optic devices (not shown in FIG. 4A) whose axes of orientation are orthogonal to each other. Also, the beam steering assembly 400 has an orthogonal common transmit/receive channel.). 
Regarding claim 14, Hall shows (Original) The Lidar system of claim 8, wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), wherein each 
Regarding claim 15, Hall teaches (Currently Amended) a vehicle, comprising: a Lidar system including: 
a first quarter wave plate configured to produce a circularly polarized scanning beam of light; 
a first deflection stage configured to select a rotation direction for a polarization vector of the scanning beam and deflect the scanning beam by a selected angle based on the selected rotation direction of the polarization vector (Hall, Ref 352, the beams 314 passing through the liquid crystal half-wave plate); and 
Hall fails to explicitly teach, however Fells teach 
a second quarter wave plate for generating linearly polarized light from the circularly polarized scanning beam after the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8); and 
a detector configured to receive a reflected beam ( Fig. 5a, light 17) that is a reflection of the linearly polarized light from the object (para [150]. See also, para [197] or claim 22, the system can be used in a lidar system meaning there is a detector).
Regarding claim 16, Hall shows (Original) the vehicle of claim 15, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fig. 4B, Para [0078], Ref 452 is included in the transmitter 442); and a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction 
Regarding claim 17, Hall shows (Original) the vehicle of claim 16, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate (Para [0046], FIG. 3D shows three illustrative embodiments where the first order deflected scanning beams 314 are deflected (i.e., refracted) by the liquid lens deflector 335 at three different deflection angles, based on different voltage levels applied to the deflection area 340), wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fig. 3E, para [0048], Ref 352, the emission instructions from the controller are inherently electrical signals).
Regarding claim 18, Hall shows (Original) the vehicle of claim 15, wherein the reflected beam passes through the first deflection stage in order to be directed to the detector (Fig. 4A, Ref 414, 428 and 436).
Regarding claim 20, Hall shows (Original) the vehicle of claim 15, wherein the first deflection is one of a plurality of deflection stages (Fig. 3F, Ref 360, Para [0051]), wherein each deflection stage selects a rotation direction for the polarization vector of the scanning beam in order to achieve a selected deflection angle for the scanning beam (Fig. 3F Para [0051] – [0055], Each polarization grating 366, 368 diffracts incident light coming from a corresponding liquid crystal half-wave plate at a certain diffraction angle).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645